Case 19-10187-elf   Doc 67   Filed 03/26/19 Entered 03/27/19 09:18:58   Desc Main
                             Document      Page 1 of 6
Case 19-10187-elf   Doc 67   Filed 03/26/19 Entered 03/27/19 09:18:58   Desc Main
                             Document      Page 2 of 6
Case 19-10187-elf   Doc 67   Filed 03/26/19 Entered 03/27/19 09:18:58   Desc Main
                             Document      Page 3 of 6
Case 19-10187-elf   Doc 67   Filed 03/26/19 Entered 03/27/19 09:18:58   Desc Main
                             Document      Page 4 of 6
Case 19-10187-elf   Doc 67   Filed 03/26/19 Entered 03/27/19 09:18:58   Desc Main
                             Document      Page 5 of 6
Case 19-10187-elf   Doc 67   Filed 03/26/19 Entered 03/27/19 09:18:58   Desc Main
                             Document      Page 6 of 6
